Citation Nr: 1757103	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-28 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current right knee disability is etiologically related to his active military service.  Specifically, he argues that the onset of his right knee condition stems from a "bad jump," when he was airborne in the Army, and he was placed on quarters for one week and light duty for 30 days.  He has indicated that he has experienced right knee pain 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA examination in January 2014, where the examiner found a current diagnosis of right knee arthritis; the examiner opined that it was less likely than not related to service.  Following review of the examination report, the Board finds that the January 2014 VA examination was inadequate.  Despite concluding that the Veteran's condition began "about 50 years after" the Veteran's service, the examiner failed to adequately address the Veteran's statements regarding the history of his right knee symptomatology.  Moreover, while the examiner stated that the Veteran denied any injuries during service, the evidence of record reflects that he has consistently claimed that he sustained an injury during service from an incident with a bad parachute.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In fact, despite the absence of the Veteran's service treatment records due to the 1973 NPRC fire, VA has previously conceded the possibility that his knees "likely experienced significant stress during parachute training with airborne."  See, e.g. March 2014 Rating Decision.  Finally, while the examiner acknowledged the Veteran's reports of a vascular injury to the right knee in service and resultant surgery, the examiner simply stated she was not aware of the nature of this.   Accordingly, remand is required for a new examination that addresses whether the Veteran's current right knee disability is etiologically related to his active military service.

Additionally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA orthopedic examination with a physician to determine the nature and etiology of his right knee disability.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right knee disability had its onset during service or is it otherwise related to service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The examiner should also discuss the Veteran's report of a vascular injury to the right knee and surgery in service.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

(b)  Is it at least as likely as not that the Veteran's currently diagnosed right knee disability had its onset during the year immediately following his separation from active duty in March 1953?

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




